Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-15 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 13-14 recites the limitation "the web-enabled service provider".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-15 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
receiving product-metadata and content, wherein the product-metadata represents at least one product to be displayed as part of the content;
controlling to add, without user intervention, the at least one product or an analog thereof related to the product-metadata to the interface of the device;
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as marketing and sales activities and also business relations.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

without user intervention
an electronic shopping cart (claim 2)
a web-enabled application (claim 10)
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of the additional imitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
without user intervention
an electronic shopping cart (claim 2)
a web-enabled application (claim 10)
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that automating manual activity, generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel (US 2018/0124473).

	Referring to Claim 1, Patel teaches a method of managing an interface of a device, the method comprising:
receiving product-metadata and content, wherein the product-metadata represents at least one product to be displayed as part of the content (see Patel ¶¶0003-4);
controlling to add, without user intervention, the at least one product or an analog thereof related to the product-metadata to the interface of the device (see Patel ¶0055).

see Patel ¶0055).

	Referring to Claim 3, Patel teaches the method of claim 1, wherein the controlling to add comprises: controlling to add the at least one product or the analog thereof based on at least one user configurable settings which comprises at least one of category, a type, color, a reward-on-purpose, television program, one or more user profiles, television channel of the at least one product or the analogue thereof (see Patel ¶¶0069,72).

	Referring to Claim 4, Patel teaches the method of claim 3, further comprising:
filtering the product-metadata based on the at least one user configurable settings (see Patel ¶¶0055,5).

	Referring to Claim 5, Patel teaches the method of claim 4, wherein the controlling to add comprises: fetching product information comprising at least one of price, product details, model number, manufacturer, brand name, an expiry data of the at least one product from an external source other than a source providing the content based on the filtered product-metadata (see Patel ¶¶0092-94, the metadata is in the media guidance data source which is separate from the content source).

	Referring to Claim 6, Patel teaches the method of claim 1, wherein the controlling to add comprises: controlling to annotate the at least one product with an identifier see Patel Fig. 4 item 408).

	Referring to Claim 7, Patel teaches the method of claim 1, further comprising: receiving a user input identifying one or more products among the at least one product at the interface of the device and displaying a shortlist comprising the identified one or more products (see Patel Fig. 1-4).

	Referring to Claim 8, Patel teaches the method of claim 1, wherein the product-metadata comprises at least one of a shopping platform, a product code identifying the at least one product, and a product URL linking to a web site including information about the at least one product (see Patel ¶0024).

	Referring to Claim 9, Patel teaches the method of claim 1, wherein the receiving of the product-metadata and the content comprises: receiving the product-metadata and the content from separate sources respectively (see Patel Fig. 8 and ¶¶0092-94, the kw metadata comes from the guide source according to [0004]). 

	Referring to Claim 10, Patel teaches the method of claim 1, wherein the controlling to add the at least one product comprises: triggering the adding of the at least one product or the analog thereof related to the product-metadata in a mapped relationship with the content, at the interface of a web-enabled application rendered on the device (see Patel ¶¶0060,55).

	Referring to Claim 11, Patel teaches the method of claim 10, wherein the mapped relationship between the product-metadata and the content is based on parameters comprising at least one of broadcasting channel name, broadcasting program information, broadcasting program show-time, broadcasting genre, and a viewer of the content (see Patel ¶¶0072,69,55, the product added to the cart is from an add targeted to the user based on his broadcast channel selections).

	Referring to Claim 12, Patel teaches the method of claim 10, further comprising: identifying the web-enabled application based on the product-metadata prior to the triggering (see Patel ¶0024, the website, such as Amazon in [0055], offers the products matching the kw metadata such as “Nike” “shoes” according to [0024]).

	Referring to Claim 13, Patel teaches the method of claim 10, further comprising:
transmitting the product-metadata to a content manager of the web-enabled service provider for updating user's account maintained by the content-manager based on the product-metadata (see Patel Fig. 4 and ¶¶0048,69, the user is the content manager).

	Referring to Claim 15, Patel teaches an apparatus of managing an interface, the apparatus comprising:
a display (see Patel Fig. 1-6
a receiver configured to receive product-metadata and content, wherein the product-metadata represents at least one product to be displayed as part of the content on the display (see Patel ¶¶0003-4);
a processor configured to control to add, without user intervention, the at least one product or an analog thereof related to the product-metadata to the interface (see Patel ¶0055).
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2018/0124473) in view of Official notice.

	Referring to Claim 14, Patel teaches the method of claim 10, further comprising: an account for allowing the user to access the added at least one product through a user-profile based on the web-enabled service provider, wherein the user-profile relates see Patel ¶¶0055,69). Patel does not teach wherein the account includes receiving user credentials during a user-login process. However, the examiner takes Official notice that receiving user credentials during a user-login process to access an account is old and well known. For example, Amazon.com allows users to access their account by logging in using a username and password. It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the account taught by Patel to be accessed using a username and password because it would increase security and prevent unauthorized access.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684